Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly amended claims 1-3 and 13 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  The originally submitted claims 1-3 and 13 disclose "generating a response signal for respective code block groups on the basis of a first parameter included in each of a plurality of downlink control signals, the first parameter being indicative of a cumulated number of code block groups that constitute each of a plurality of transport blocks allocated by the plurality of downlink control signals". The newly submitted claims 1-3 and 13 disclose "generating a response signal for respective code block groups constituting each of a plurality of transport blocks allocated by a plurality of downlink control signals, on the basis of a first parameter included in each of the plurality of downlink control signals, the first parameter being indicative of a cumulated number of transmissions of the plurality of downlink control signals".
Since applicant has received an action on the merits for the originally presented
invention, this invention has been constructively elected by original presentation for
prosecution on the merits. Accordingly, claims 1-3 and 13 are withdrawn from
consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and
MPEP § 821.03.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BLANTON whose telephone number is (571)270-3933. The examiner can normally be reached 7am-6pm EST, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D BLANTON/Primary Examiner, Art Unit 2466